Citation Nr: 1443869	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  12-04 940A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial disability rating (or evaluation) in excess of 50 percent from December 30, 1999 to January 5, 2010 for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating (or evaluation) in excess of 70 percent from December 30, 1999 to January 5, 2010 for PTSD.

3.  Entitlement to an effective date earlier than January 5, 2010 for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law



ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from 
February 1969 to January 1972.  He had additional service in the U.S. Navy Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The January 2010 rating decision granted service connection for PTSD and assigned a 50 percent initial rating from December 30, 1999.  The May 2011 rating decision granted a TDIU and a higher disability rating of 70 percent for PTSD for the period (or "stage") beginning January 5, 2010, thus creating a staged initial rating.  The Veteran through his representative expressed that he is satisfied with the 70 percent rating for PTSD from January 5, 2010.  See March 2012 Veteran statement in lieu of VA Form 9.  Therefore, an initial rating in excess of 70 percent for the period from January 5, 2010 for PTSD is not before the Board on appeal.  

This decision bifurcates the issue of entitlement to higher initial rating for PTSD from December 30, 1999 to January 5, 2010 into two separate issues: in excess of 50 percent, and in excess of 70 percent.  Such bifurcation of the issue permits a grant of 70 percent for PTSD from December 30, 1999 to January 5, 2010 to which the evidence of record shows the Veteran is entitled, without delay of this grant of benefits awaiting additional development relating to whether the Veteran is entitled to a 100 percent rating for PTSD from December 30, 1999 to January 5, 2010.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).

The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.    

The issues of entitlement to an initial disability rating in excess of 70 percent from December 30, 1999 to January 5, 2010 for PTSD, and an effective date earlier than January 5, 2010 for a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the initial rating period from December 30, 1999 to January 5, 2010, PTSD has been manifested by social and occupational impairment, with deficiencies in most areas.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a 70 percent disability rating for PTSD have been met during the initial rating period from December 30, 1999 to January 5, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Because this is an appeal that arises from the Veteran's disagreement with the initial rating following the grant of service connection for PTSD, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. 
§ 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

The Board finds that all necessary development has been accomplished; therefore, appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  VA has obtained service treatment records, post-service treatment records, and lay statements by the Veteran, his spouse, and his daughter in support of the claim.  Therefore, VA's duty to assist the Veteran in locating relevant records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4). 

The Veteran has also been afforded a VA examination in July 2000, which is adequate for purposes of rating PTSD from December 30, 1999 to January 5, 2010.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA findings obtained in this case are adequate, as they are predicated on a full reading of the VA medical records and the lay and medical evidence in the Veteran's claims file.  The VA examiner also considered all of the pertinent evidence of record, to include service treatment records, VA treatment records, a physical examination, and the statements of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of a higher initial rating for PTSD from December 30, 1999 to January 5, 2010 has been met.  38 C.F.R. § 3.159(c)(4). 

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claims or issues on appeal.

Disability Rating Legal Authority

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303. 

The General Formula for Rating Mental Disorders, Diagnostic Code (DC) 9411, provides that a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001). 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

The symptoms cited above follow the phrase "such symptoms as" which indicates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the Board has not required the presence of all or most of the enumerated symptoms for any particular rating.  The list of symptoms merely provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  The Board must consider all symptoms of a veteran's condition which affect the level of occupational and social impairment.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 441-443 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. 

The Global Assessment of Function (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM) (5th ed.) (2013) (DSM-V); 
38 C.F.R. §§ 4.125, 4.130.  A GAF score between 71 through 80 is indicative that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more that slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  Scores ranging from 61 through 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 through 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 through 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of from 31 through 40 contemplates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).


Initial Rating Analysis for PTSD from December 30, 1999 to January 5, 2010

The Veteran disagreed with the 50 percent initial disability rating assigned for the service-connected PTSD for the initial rating period from December 30, 1999 to January 5, 2010.  The Veteran's representative contends that the Veteran's PTSD warrants a total disability rating due to symptoms such as suicidal ideation, panic attacks four or five times daily, complete social isolation, and inability to keep a job.  See July 2010 Notice of Disagreement (NOD). 

After a review of all the evidence, lay and medical, the Board finds that the Veteran's PTSD has been manifested by social and occupational impairment, with deficiencies in most areas, and symptoms that more nearly approximate the 70 percent rating under DC 9411 for the initial rating period from December 30, 1999 to January 5, 2010.  38 C.F.R. § 4.130.  

In a May 2000 statement, the Veteran reported that his psychiatric symptoms included persistent inner anger and rage, chronic depression, suicidal ideation, difficulty concentrating, emotional numbing, nightmares, panic attacks especially in crowded areas, and bad digestive tract.  At the July 2000 VA examination, the Veteran reported inability to handle stress, feelings of being trapped if he is placed in a closed or tightened situation, nightmares of being trapped and about to be attacked, anxiety, and some panic attacks.  The July 2000 VA examiner opined that the Veteran had clear-cut depressive syndrome with low mood, difficulty concentrating, memory loss, and suicidal ideation; however, orientation and intellectual functioning were intact, insight and judgment were good, and  answers to the examiner's questions were appropriate and informative.  The July 2000 VA examiner diagnosed the Veteran with major depression and assigned a GAF score of 65, which is indicative of some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  

A March 2001 PTSD assessment concluded that the Veteran's ongoing psychiatric symptoms caused him a great deal of distress and significantly influenced his social functioning.  In a December 2004 statement, the Veteran's social worker at the Vet Center indicated that she had been meeting with the Veteran on a weekly basis for individual therapy since October 2001 and opined that the Veteran suffered from severe PTSD, which resulted in the major impairment in social and occupational functioning due to symptoms of intrusive memories of in-service sexual trauma, severe nightmares, emotional and psychological distress when reminded of military service, avoidance of triggers, diminished interest in pleasurable activities since the sexual trauma, feelings of detachment, restricted affect, profound sleep disturbance, extreme irritability and anger, hypervigilance, difficulty concentrating, and an exaggerated startle response. 

In an October 2009 private psychiatric assessment, M.C., M.D., opined that the Veteran had severely disabling PTSD due to symptoms such as difficulty falling asleep, outbursts of anger, difficulty concentrating, exaggerated startle response, hyper vigilance, psychomotor agitation, and irritable, angry, and labile affect.  The October 2009 private psychiatrist noted that the Veteran's thought process was generally linear and logical with passive suicidal and homicidal thoughts, there was no evidence of delusions, illusions, auditory or visual hallucination, and the Veteran did not appear to be cognitively impaired until his deterioration during the second half of the interview when the Veteran became irritable and angry when discussing military service.  The private psychiatrist opined that the Veteran had severe PTSD that resulted in inability to engage in appropriate relationships and even simple social situations as well as serious occupational impairment.  The October 2009 private psychiatrist assigned a GAF score of 25, which is indicative of major impairment in several areas, such as work, family relations, judgment, thinking, or mood.  The record also reflects that the Veteran attempted to commit suicide during the initial rating period on appeal.  See May 2008 statement by C.D., M.D.

Resolving reasonable doubt in favor of the Veteran, for the initial rating period from December 30, 1999 to January 5, 2010, the Board finds Veteran's PTSD has been manifested by social and occupational impairment, with deficiencies in most areas, with symptoms that more nearly approximate the 70 percent rating under DC 9411.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.130.

The Board will not address in this decision entitlement to an initial rating in excess of 70 percent or any extraschedular considerations, to include entitlement to a TDIU for the initial rating period from December 30, 1999 to January 5, 2010 because the Board has bifurcated and remanded the remaining question of entitlement to an initial disability rating for PTSD in excess of 70 percent from December 30, 1999 to January 5, 2010, and has remanded the issue of an effective date earlier than January 5, 2010 for a TDIU.  The Board will address these matters in a later decision if the benefits sought on appeal are not granted by the AOJ upon remand.


ORDER

An initial rating of 70 percent from December 30, 1999 to January 5, 2010 for PTSD is granted.  


REMAND

After a review of the record, the Board finds that additional development is needed before proceeding with appellate review of the issues of entitlement to an initial disability rating for PTSD in excess of 70 percent from December 30, 1999 to January 5, 2010, and an effective date earlier than January 5, 2010 for a TDIU.  The Veteran contends that he was totally occupationally impaired or, alternatively, that he was unable to obtain and maintain substantially gainful unemployment from December 30, 1999 to January 5, 2010 as a result of PTSD.  However, the record reflects that the Veteran was working until January 1, 2008 and that he handed over control of the business he owned to his children in 2004.  See June 2010 VA Form 21-8940; June 2010 statement by the Veteran's daughter.  

The Veteran has completed VA Form 21-8940, which includes information about the maximum earnings and maximum hours worked during the years at issue.  However, the Board finds that more information is needed to help determine the extent of the Veteran's occupational impairment and employability from December 30, 1999 to January 5, 2010.  Specifically, the information needed includes the Veteran's annual income or salary from 1999 to 2009, the nature of the Veteran's duties as a business owner from 1999 to 2009, the average number of hours worked per week for each year from 1999 to 2009, and the specific month and year of transferring control of the Veteran's business to his children.  The Veteran should provide as much detail as possible about his employment from 1999 to 2009 in order for VA to appropriately adjudicate the remaining claims on appeal.

Accordingly, the issues of entitlement to an initial disability rating in excess of 70 percent from December 30, 1999 to January 5, 2010 for PTSD, and an effective date earlier than January 5, 2010 for a TDIU, are REMANDED for the following actions:

1. Perform any additional development to help determine the extent of the Veteran's occupational impairment and employability, to include obtaining from the Veteran a detailed statement regarding employment from 1999 to 2009.  Specifically, the information requested includes: 

a.  The Veteran's annual income or salary from 1999 to 2009.

b.  A description of the nature of the Veteran's duties as a business owner for each year from 1999 to 2009.

c.  The average number of hours worked per week for each year from 1999 to 2009; this should be one average number for each year.

d.  The specific month and year the Veteran relinquished control of his business to his children.

All actions to obtain the requested statement should be documented fully in the claims file.  

2. Thereafter, the remaining issues of entitlement to an initial disability rating for PTSD in excess of 70 percent from December 30, 1999 to January 5, 2010, and an effective date earlier than January 5, 2010 for a TDIU, should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and should be afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


